MEMORANDUM DECISION                                           FILED
                                                          Jun 15 2016, 7:31 am

Pursuant to Ind. Appellate Rule 65(D),                        CLERK
this Memorandum Decision shall not be                     Indiana Supreme Court
                                                             Court of Appeals
                                                               and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Suzy St. John                                            Gregory F. Zoeller
Marion County Public Defender                            Attorney General
Indianapolis, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Arthur,                                           June 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1510-CR-1755
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina
Appellee-Plaintiff.                                      Klineman, Judge
                                                         Trial Court Cause No.
                                                         49G17-1508-CM-29975



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1755 | June 15, 2016   Page 1 of 5
                                          Case Summary
[1]   Less than two hours after Jeremy Arthur was served with a protective order that

      prohibited him from “harassing, annoying, telephoning, contacting, or directly

      or indirectly communicating with” his daughter and another child, he twice

      drove “crazy” past a house—where he knew the children would be—when the

      children were outside. The State charged Arthur with invasion of privacy as a

      Class A misdemeanor, and the trial court found him guilty. Arthur appeals,

      challenging the sufficiency of the evidence. Because the evidence shows that

      Arthur indirectly communicated with the children, we affirm his conviction for

      invasion of privacy.



                            Facts and Procedural History
[2]   On Friday, August 21, 2015, Arthur was served with an ex parte protective

      order that prohibited him from “harassing, annoying, telephoning, contacting,

      or directly or indirectly communicating” with his daughter, R.S., and another

      child, S.H. Arthur knew that R.S. and S.H. had been going to Arthur’s

      grandfather’s house on Friday afternoons. Less than two hours after Arthur

      was served with the protective order, Arthur’s grandmother (who was divorced

      from Arthur’s grandfather) went to Arthur’s grandfather’s house and waited in

      the driveway to pick up R.S. and S.H. As S.H. came out of the house, Arthur’s

      grandmother heard “crazy driving” behind her. Tr. p. 15. She looked up and

      saw her ex-husband directing R.S. back into the house. She then saw Arthur

      driving down the street. After Arthur drove past, Arthur’s grandmother

      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1755 | June 15, 2016   Page 2 of 5
      brought R.S. to her car. Arthur then drove by a second time, “squeaking down

      the street again.” Id.


[3]   The State charged Arthur with invasion of privacy as a Class A misdemeanor

      for violating the ex parte protective order. See Ind. Code § 35-46-1-15.1.

      Following a bench trial, the trial court found Arthur guilty and sentenced him

      to 365 days with 351 days suspended.1

[4]   Arthur now appeals.



                                  Discussion and Decision
[5]   Arthur contends that the evidence is insufficient to support his conviction.

      When reviewing the sufficiency of the evidence to support a conviction,

      appellate courts must consider only the probative evidence and reasonable

      inferences supporting the conviction. Sallee v. State, No. 03S00-1504-LW-

      00237, 2016 WL 1051588, at *3 (Ind. Mar. 16, 2016). It is the fact-finder’s role,

      not that of appellate courts, to assess witness credibility and weigh the evidence

      to determine whether it is sufficient to support a conviction. Id. It is not

      necessary that the evidence overcome every reasonable hypothesis of

      innocence. Id. Evidence is sufficient if an inference may reasonably be drawn

      from it to support the conviction. Id.




      1
       Arthur was also convicted of driving with a suspended license, but he does not challenge that conviction on
      appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1755 | June 15, 2016             Page 3 of 5
[6]   A person who (1) knowingly or intentionally (2) violates an ex parte protective

      order commits invasion of privacy as a Class A misdemeanor. See Ind. Code §

      35-46-1-15.1(2). Here, it is undisputed that a valid protective order was in place

      for the children and that Arthur was aware of it. The only issue is whether

      Arthur violated the protective order by “harassing, annoying, telephoning,

      contacting, or directly or indirectly communicating with” R.S. or S.H.

[7]   The record shows that Arthur knew S.H. and R.S. would be at his grandfather’s

      house. Less than two hours after being served with the protective order, Arthur

      drove “crazy” by the house when S.H. and R.S. were outside, causing Arthur’s

      grandfather to direct R.S. back inside. Then, after Arthur’s grandmother loaded

      R.S. into her car, Arthur drove by a second time, “squeaking down” the street.

      The reasonable inference from the evidence is that Arthur indirectly

      communicated with the children.

[8]   This case is different from those cases where the defendant asked a third person

      to convey a letter or message to a protected person, but the letter or message

      was never delivered. See, e.g., McElfresh v. State, 40 N.E.3d 1259, 1263 (Ind. Ct.

      App. 2015), issue summarily aff’d by No. 32S01-1511-CR-00667, 2016 WL
830921, at *1 (Ind. Mar. 3, 2016) (finding that the evidence supported only

      attempted invasion of privacy because the communication was not completed).

      In contrast, here Arthur personally went to the place where he knew the

      children would be and made noise as he drove by the house—not once but

      twice—when they were outside. Because the State presented sufficient evidence



      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1755 | June 15, 2016   Page 4 of 5
      that Arthur violated the protective order, we affirm his conviction for invasion

      of privacy as a Class A misdemeanor.

[9]   Affirmed.

      Barnes, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1755 | June 15, 2016   Page 5 of 5